989 So.2d 86 (2008)
WEST JEFFERSON MEDICAL CENTER, Medical Staff, Through Jonathan C. Boraski, M.D., K. Barton Farris, M.D., Pablo J. Labadie, M.D. and David C. Treen, Jr.
v.
STATE of Louisiana and the Louisiana Department of Health and Hospitals.
No. 2008-CC-1045.
Supreme Court of Louisiana.
August 29, 2008.
In re Health & Hospitals LA Dept. of;  Defendant; Applying for Supervisory and/or Remedial Writs, Parish of Jefferson, 24th Judicial District Court Div. M, No. 644-244; to the Court of Appeal, Fifth Circuit, No. 08-C-73.
Writ granted; case is remanded to the court of appeal for briefing, argument, and full opinion.